FILED
                            NOT FOR PUBLICATION
                                                                             OCT 22 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JUAN CARLOS CAMPOS-PEREZ,                        No. 14-73908

              Petitioner,                        Agency No. A087-543-425

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 18, 2018**
                              San Francisco, California

Before: WALLACE and GRABER, Circuit Judges, and LASNIK,*** District
Judge.

      Petitioner Juan Carlos Campos-Perez is a native and citizen of Mexico. He

timely petitions for review of the Board of Immigration Appeals’ ("BIA") order

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
dismissing his appeal from an immigration judge’s ("IJ") decision denying his

applications for asylum, cancellation of removal, withholding of removal, and

relief under the Convention Against Torture ("CAT").

      1. We lack jurisdiction over Petitioner’s asylum claim. He failed to

challenge before the BIA the IJ’s denial of his application as untimely, a holding

that independently disposed of the asylum claim. Administrative exhaustion is a

jurisdictional prerequisite to our review. 8 U.S.C. § 1252(d)(1); Barron v.

Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004).

      2. The BIA denied Petitioner’s application for cancellation of removal on

the ground that he had been convicted of a crime involving moral turpitude.

Petitioner’s argument that the phrase "crime involving moral turpitude" is

unconstitutionally vague is foreclosed by precedent. Martinez-de Ryan v.

Sessions, 895 F.3d 1191 (9th Cir. 2018).

      3. Petitioner also argues that Leal v. Holder, 771 F.3d 1140 (9th Cir. 2014),

which held that felony endangerment under Arizona Revised Statutes section

13-1201 is categorically a crime involving moral turpitude, was wrongly decided.

But, as a three-judge panel, we are bound by Leal. See Miller v. Gammie, 335

F.3d 889, 892–93 (9th Cir. 2003) (en banc) (holding that a precedent may be

overturned only en banc, with exceptions that do not apply here).


                                           2
      4. Petitioner next asserts that he is entitled to withholding of removal

because he will be persecuted, if returned to Mexico, on account of his

membership in a particular social group. The BIA permissibly held that Petitioner

failed to meet his burden of proof, 8 C.F.R. § 1208.16(b)(2), especially in view of

his testimony that he has not been threatened in the past.

      5. Finally, Petitioner claims that he is entitled to CAT relief. The BIA

upheld the IJ’s findings that it is not more likely than not that Petitioner would be

tortured, with the acquiescence of the government, were he returned to Mexico.

We review the agency’s findings of fact for substantial evidence and may not set

aside those findings unless "any reasonable adjudicator would be compelled to

conclude to the contrary." 8 U.S.C. § 1252(b)(4)(B). The record does not meet

that standard. Petitioner’s contentions regarding his fears of returning to Mexico

are not sufficiently particularized. See Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (per curiam) ("Petitioners’ generalized evidence of violence

and crime in Mexico is not particular to Petitioners and is insufficient to . . .

establish prime facie eligibility for protection under the CAT.").

      Petition DISMISSED in part and DENIED in part.




                                            3